Jones, J.,
A summons in assumpsit before a magistrate issued Oct. 19, 1929, returnable Oct. 26, 1929, between 9 and 10 A. M., and an affidavit of personal service upon the defendant at his dwelling house, Wapwallopen, Pa., on Oct. 23, 1929, was made. A hearing was had (no specific date is given)- and a judgment was entered against defendant by default. Certiorari issued within twenty days.
Service of summons should be at least four days before the time of hearing. In this case it was less than required by the act, and, therefore, the proceedings are void for want of jurisdiction of the parties. The exceptions are sustained and the judgment of the justice is reversed.
From Frank P. Slattery, Wilkes-Barre, Pa.